Citation Nr: 1452150	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee injury with chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for a right knee injury with chondromalacia patella.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2009, the RO continued the Veteran's 10 percent rating for each of his left injury and right knee injury disabilities, and denied granted service connection for post-traumatic stress disorder (PTSD).  In September 2010, the Veteran filed a notice of disagreement (NOD).  In April 2012, the RO issued a statement of the case (SOC).  In October 2012, the Veteran filed a substantive appeal via VA Form 9 only as to the denial of his left and right knee increased rating claims.  Because the Veteran did not perfect his appeal as to the issue of service connection for PTSD, that matter is no longer in appellate status, and the only claims that remain on appeal are the left and right knee increased rating claims.

In December 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

Furthermore, the record reflects that the Veteran has alleged that he is unable to work due to his service-connected knee disabilities and was unemployed as of December 2012.  See December 2012 Hearing Transcript, p. 15-16.  The Board has therefore expanded the appeal to include a claim for a TDIU due to his service-connected left and right knee disabilities, as a component of the claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the December 2012 Hearing Transcript and VA treatment records dating to April 2012, which were considered by the agency of original jurisdiction (AOJ) in the April 2012 supplemental SOC (SSOC), they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is necessary to afford the Veteran a new VA examination for his knee disabilities.  The Veteran was last afforded a VA examination in July 2009.  However, since then the Veteran has alleged that he experiences more pain in his knees, that his knees have gotten worse, and that there are some days that he can hardly walk.  See July 2012 VA Form 9.  Accordingly, a contemporaneous examination is needed to assess the current nature and severity of such condition is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Also, as noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  In this regard, the Veteran testified at the December 2012 hearing that he was not working at the time of the hearing, that he previously worked doing mechanical insulation which involved insulating pipes, and that he is no longer able to perform such work because he is unable to climb ladders and scaffolds.  See Hearing Transcript, p. 15-16.  As to the Veteran's knee symptomatology, he also asserted that he also falls frequently, has difficulty negotiating stairs, his knees feel weak and untrustworthy, he knees get weak after taking three stairs, and they give out.  See id. at 5, 11, 14.  Significantly, the record also contrarily suggests that the Veteran is unemployed for reasons unrelated to his knee disabilities, as indicated in an August 2012 VA psychiatric examination, wherein the Veteran disclosed that he worked in construction but was laid off in 2008 and since then has worked as a tattoo artist.

Despite the conflicting evidence, the Board nevertheless finds remand necessary to determine the effect of his service-connected knee disabilities on his employability.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and provided an opportunity to identify any outstanding treatment records referable to such claim.  Furthermore, an opinion regarding whether his service-connected heart disabilities render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In addition, remand is needed to obtain additional records.  At the December 2012 hearing, the Veteran also expressed his intent to apply for disability benefits from the Social Security Administration (SSA).  See Hearing Transcript, p. 16-17.  Since the Veteran may have been awarded such disability benefits during the pendency of this appeal, an attempt should be made to obtain a copy of the medical records underlying any possible award of disability benefits from SSA.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim and provided an opportunity to identify any outstanding treatment records referable to such claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain the Veteran's updated VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain copies of any SSA records pertaining to its consideration and award of disability benefits to the Veteran, to include any medical records considered in connection with his application, following the procedures set forth in 38 C.F.R. § 3.159 . Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile. 38 C.F.R. § 3.159(c) (2). If the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional at a VA medical facility, for evaluation of his service-connected left and right knee, disabilities.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies, to include x-rays, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should conduct range of motion testing of both knees (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  The physician should specifically indicate whether the left knee joint was ankylosed. 

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Based on x-ray results, the examiner should expressly indicate whether the Veteran has arthritis in his left knee.  In so doing, the examiner should consider and address, if necessary, a July 10, 2008 private treatment record, both date, showing degenerative joint disease of the left knee.

Based on review of the Veteran's documented medical history and assertions, the physician should indicate whether, at any time since March 2008 (one year prior to the filing of the March 2008 claim for increase), the Veteran's service-connected left and knee disabilities have changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 

Additionally, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected heart disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



